769 N.W.2d 677 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Lonzie Wayne McQUIRTER, Defendant-Appellant.
Docket No. 138298. COA No. 287790.
Supreme Court of Michigan.
August 6, 2009.

Order
On order of the Court, the application for leave to appeal the December 3, 2008 order of the Court of Appeals is considered, and it is DENIED, because the defendant's motion for relief from judgment is prohibited by MCR 6.502(G). The motion to remand, motion for appointment of counsel, and motion for miscellaneous relief are DENIED.